Title: To Thomas Jefferson from Robert Smith, 23 July 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Balt. July 23 1804
               
               From the enclosed letter you will perceive that the Conduct of young Cooper has been as was apprehended before his appointment. His attrocious Conduct has not been concealed from me, and I have had it in contemplation for some time to submit to you the propriety of revoking his Warrant. It has however taken a better Course, as it will now be less painful to the father. But by the bye I have been expecting such a letter from Mr Cooper; and this expectation has restrained me from laying before you the misconduct of the son.
               In the posthumous papers and in the apotheosis of Genl Hamilton will not every person see the solicitude to produce a dramatic effect? Will not every person of delicacy be shocked at perceiving such palpable stage-Trick practiced on an Occasion which in itself is really mournful?—But these jugglers deceive none but themselves. No other effect will be produced than the placing of a certain gentleman somewhat lower in the estimation of mankind than he had previously been.
               My letters from Massachussetts assure me that our friends are at this time making the greatest possible exertions to obtain in that state a majority at the approaching election of Electors and that they are in high expectations of success. Among the confident is Doctor Eustis—And he, you know, is rather of a desponding cast. With the greatest respect
               Your Obed Servt.
               
                  
                     Rt Smith
                  
               
            